DETAILED ACTION
The response filed on 08/24/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 10 and 17 are amended.
No claim(s) is/are cancelled or added.
Claims 1-20 are currently pending for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Arguments
Applicant's Remarks (on page 6-8), filed 08/24/2022, regarding Priority and Specification have been fully considered and are persuasive.  The objection to Specification has been withdrawn.
Applicant's Remarks (on page 8), filed 08/24/2022, have been fully considered and the claims have been amended.  The objections to claims 1, 10 and 17 have been withdrawn in view of the amendment.
Applicant's arguments, filed 08/24/2022, with respect to claims 1, 10 and 17 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant has argued that, “the applied references, whether taken alone or in any reasonable combination, fail to disclose or suggest at least “sending the first DMG CTS-to-self frame in a first direction to a first responder device,” and “sending the first DMG CTS-to-self frame in a second direction to the first responder device”, as recited in claim 1” (see Remarks on page 9).
In response to the Applicant’s argument, the Examiner respectfully disagrees because upon further consideration, Sun teaches using beamforming to transmit and/or receive signals in desired spatial directions and FIG. 7A shows an example of MU-MIMO channel access flow (e.g., for RTS/DMG CTS) (i.e., Initiator is transmitting a beacon frame (DMG CTS) in three directions to the responder 1). If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, the argument(s) is/are not persuasive.
This Office action is made Final.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2019/0326972 A1) hereinafter “Yun” in view of Sun et al. (US 2020/0162135 A1) hereinafter “Sun”.

Regarding claims 1, 10 and 17, Yun discloses Claim 1 of an initiating device, the initiating device comprising: processing circuitry coupled to storage, the processing circuitry configured to (see FIG. 21; see ¶ [0274-76], a wireless device includes a processor and memory); Claim 10 of a non-transitory computer-readable medium storing computer-readable instructions which when executed by one processor result in performing operation (see FIG. 21; see ¶ [0276], storage medium/memory executed by a processor); and Claim 17 of a method (see FIG. 18-20; see ¶ [0250]):
determine one time division duplex service periods to be used for a single user (SU) multiple-input multiple-output (MIMO) communication (see FIG. 5; see ¶ [0077-78] [0152], determining a TDD service period (SP) for SU-MIMO);
generate a first directional multi-gigabit (DMG) frame appended with a first control trailer field (see FIG. 6; see ¶ [0075] [0084] [0149] [0155] [0208], determining/performing to transmit DMG beacon frame with a training field to a responder device using MIMO beamforming);
send the first DMG CTS-to-self frame in a first direction to a first responder device (see ¶ [0075] [0149] [0155] [0208], transmitting DMG beacon frame to the responder device using MIMO beamforming; in addition see FIG. 12, see ¶ [0121], the BF frame that is transmitted by the initiator may include a EDMG beacon frame, a SSW frame, and a SSW feedback frame);
send the first DMG CTS-to-self frame to the first responder device (see FIG. 12, see ¶ [0121], the BF frame that is transmitted by the initiator may include a EDMG beacon frame, a SSW frame, and a SSW feedback frame); and
establish an single user (SU) MIMO channel access for the SU MIMO communication with the first responder device (see ¶ [0075] [0111-13] [0208], initiating/establishing a channel/MIMO to transmit DMG beacon frame).
Yun does not explicitly disclose a clear to send self (CTS-to-self) frame.
However, Sun discloses generate a first directional multi-gigabit (DMG) clear to send to self (CTS-to-self) frame appended with a first control trailer field (see ¶ [0168-69], CTS-to-self in DMG control mode format with a control trailer);
send the first DMG CTS-to-self frame in a first direction to a first responder device (see ¶ [0168-69], An initiator/AP may send a frame (e.g., CTS-to-self in DMG control mode format) with a control trailer; in addition see FIG. 7A shows sending using three different directions; see ¶ [0034] [0090] [0118], using beamforming to transmit and/or receive signals in desired spatial directions);
send the first DMG CTS-to-self frame in a second direction to the first responder device (see ¶ [0138] [0173], transmits a duplicate DMG CTS frame with digital beamforming with a number of spatial stream/transmitting antennas; in addition see FIG. 7A shows sending using three different directions; see ¶ [0034] [0090] [0118], using beamforming to transmit and/or receive signals in desired spatial directions); and
establish an single user (SU) MIMO channel access for the SU MIMO communication with the first responder device (see ¶ [0173], to perform SU-MIMO transmission).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a clear to send self (CTS-to-self) frame as taught by Sun, in the system of Yun, so that it would provide to perform SU0MIMO transmission based on information in MIMO control feedback from its MIMO BF trained antennas/sectors (Sun: see ¶ [0129]).

Regarding claims 2, 11 and 18, the combined system of Yun and Sun discloses wherein the first control trailer field comprises a respective availability status of one channel (Sun: see ¶ [0170], a control trailer to monitor a channel; see ¶ [0173], indicate an availability of RX sector of MU-MIMO stream).

Regarding claims 3, 12 and 19, the combined system of Yun and Sun discloses wherein the first DMG CTS-to-self frame is sent with a cyclic shift diversity (CSD) between the transmissions in different antennas (Sun: see ¶ [0138] [0169], a frame (e.g., CTS-to-self in DMG control mode format) sent in duplicate with cyclic shift diversities (CSD) on MIMO transmit sectors/antennas).

Regarding claims 4, 13 and 20, the combined system of Yun and Sun discloses wherein the SU MIMO communication starts after a passage of a short inter-frame space (SIFS) time period (Sun: see ¶ [0173], duplicated DMG CTSs may be sent one after another separated by SIFS).

Regarding claims 5 and 14, the combined system of Yun and Sun discloses wherein the SU MIMO communication comprises sending and receiving physical layer protocol data units (PPDUs) with the first responder device (Sun: see ¶ [0138] [0171], a data frame transmitted in PPDU).

Regarding claims 6 and 15, the combined system of Yun and Sun discloses wherein the first control trailer indicates a corresponding DMG antenna configuration for the SU MIMO communication (Sun: see ¶ [0106] [0171], a control trailer may include indication to indicate which antenna pattern/DMG antenna configuration).

Regarding claims 7 and 16, the combined system of Yun and Sun discloses wherein the first DMG CTS-to-self frame is transmitted using a same set of DMG antennas and antenna configuration planned to be used during the SU-MIMO communication (Yun: see ¶ [0152-55], selecting multi-DMG antennas for transmission/reception using MIMO beamforming protocol to enable transmission and Sun: see ¶ [0138], transmitting using the same antennas/MIMO antennas/sectors antennas).

Regarding claim 8, the combined system of Yun and Sun discloses further comprising a transceiver configured to transmit and receive wireless signals (Yun: see FIG. 21; see ¶ [0274-75], a transceiver to transmit/receive a radio signal).

Regarding claim 9, the combined system of Yun and Sun discloses further comprising an antenna coupled to the transceiver to cause to send the first DMG CTS-to-self frame (Yun: see FIG. 21; see ¶ [0152] [0274-75], DMG antenna to transmit DMG beacon frame and Sun: see ¶ [0138] [0173], transmits a duplicate DMG CTS frame with digital beamforming with a number of spatial stream/transmitting antennas).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462